IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                  November 28, 2006 Session

                   STATE OF TENNESSEE v. PATTY GRISSOM

                   Direct Appeal from the Circuit Court for Warren County
                          No. M-8669    Larry B. Stanley, Jr., Judge



                     No. M2006-00147-CCA-R3-CD - Filed April 11, 2007


The appellant, Patty Grissom, was convicted of misdemeanor possession of drug paraphernalia in
violation of Tennessee Code Annotated section 39-17-425, and she was sentenced to eleven months
and twenty-nine days, with forty-five days to be served in confinement. She appealed, arguing that
she was improperly sentenced and that trial counsel was ineffective. We conclude that the record
on appeal is insufficient for our review, and, therefore, we affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which DAVID G. HAYES and D.
KELLY THOMAS, JR., JJ., joined.

Patty Grissom, McMinnville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Assistant Attorney General;
Dale Potter, District Attorney General; and Thomas Miner, Assistant District Attorney General, for
the appellee, State of Tennessee.

                                             OPINION

        As for relevant documents and records, the record on appeal contains the judgment showing
the appellant’s conviction and sentence; the notice of appeal; and an order of the trial court in
response to the appellant’s motion to supplement the record on appeal, the motion being filed after
the notice of appeal. That order notes that “[a] transcript of the testimony at the trial of this cause
would be appropriate for inclusion in the record on appeal. However, [the appellant] did not arrange
for a Court Reporter to take the testimony in this cause and no record of said testimony is available.”
Additionally, the order notes that “[i]t is the [appellant’s] obligation to provide a statement of the
evidence and upon filing of said statement of evidence, the Court shall act upon it in accordance with
the provisions of Tennessee Rules of Appellate Procedure 24(e).” The record does not reveal that
the appellant took any action in this regard following the entry of this order.
        It is not clear what issues the appellant seeks to have this court consider. The claims raised
in the motion for a new trial were “[t]he verdict of the [j]ury is contrary to the weight and
preponderance of the evidence” and “to the law in the State of Tennessee” and the “sentence
imposed by the Court is contrary to the law in the State of Tennessee.” The issues set out in the
appellant’s brief are that the jurors were prejudiced against her because of “comments” made about
her prior record; there was a lack of “proof as to whether the purse in question was the [appellant’s]”;
and “the compet[e]ncy of [the appellant’s] counsel.” The appellant also asserts in her brief that
“[t]he Statement of Evidence needs to be included due to the TCA 40-35-401(2),” not claiming,
however, that such a document was filed.1

        The State’s response to the varying claims made by the appellant is that the record is
insufficient for this court to consider her appeal. The State correctly notes that Tennessee Rule of
Appellate Procedure 24(b) places the responsibility on the appellant to prepare a complete and
accurate record, and, if this is not done, the appellate court assumes that the rulings of the trial court
were supported by sufficient evidence. State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App.
1991). As for the fact that a court reporter did not attend the appellant’s trial, the State correctly
notes that the combined effect of Tennessee Code Annotated sections 40-14-307(a), 40-14-301(3),
and 39-11-110 is that a reporter’s presence is not required unless a defendant is indigent. See State
v. Nail, 963 S.W.2d 761, 764 (Tenn. Crim. App. 1997). As we have stated, no statement of the
evidence as authorized by Tennessee Rule of Appellate Procedure 24(c) was prepared, although, in
its order, the trial court advised of this procedure as previously described.

         Thus, in a nutshell, the record on appeal shows that the appellant was convicted, but, in the
absence of a transcript of the trial or a statement of the evidence, this court cannot consider the issues
which she attempts to raise on appeal. Accordingly, the judgment of the trial court is affirmed.
However, we conclude that, since the claims of ineffective assistance of counsel were raised for the
first time in this court and neither presented to nor ruled upon by the trial court, the appellant is not
barred from filing a subsequent post-conviction claim in this regard. See Bobby Allen Joyner v.
State, No. 03C01-9807-CR-00260, 1999 WL 318832, at *2 (Tenn. Crim. App. at Knoxville, May
19, 1999).


                                                                  ___________________________________
                                                                  NORMA McGEE OGLE, JUDGE




         1
           The appellant filed a motion in this court seeking to supplement the record on appeal with a transcript or a
statement of the evidence. This court granted the appellant two extensions of time in which to file the transcript or a
statement of the evidence. As this court noted in its order of August 23, 2006, the appellant failed to submit a transcript
or a statement of the evidence to the trial court within the time granted by this court.

                                                           -2-